                Case 2:20-cv-00329-RSM Document 43 Filed 04/21/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF WASHINGTON
 8                                              AT SEATTLE
 9
10    JTH TAX LLC (d/b/a LIBERTY TAX                                Case No. C20-329RSM
      SERVICE) and SIEMPRETAX+ LLC,
11                                                                  ORDER DENYING MOTION FOR
                        Plaintiffs,                                 RECONSIDERATION
12
13                         v.

14    LORRAINE MCHUGH, RICHARD
      O’BRIEN, and KVC ENTERPRISES LLC,
15
16                   Defendants.

17
              This matter comes before the Court on a Motion for Reconsideration filed by
18
19   Defendants.       Dkt. #38.       Defendants seek reconsideration of the Court’s Order granting

20   Plaintiffs’ Motion for Preliminary Injunction, Dkt. #37, arguing that the Court “premised its
21
     decision on at least one clear error of law.” Dkt. #38 at 1. Specifically, Defendants believe the
22
     Court erroneously found that an exception at RCW 19.100.030 applied to the original transfer of
23
24   franchises from Liberty Tax and SiempreTax that occurred contemporaneously to the Franchise

25   Agreements at issue in this case.1 Defendants also argue in a single sentence that “the Franchise
26
     1
       RCW 19.100.030(1) provides the following exemption: The offer or sale or transfer of a franchise by a franchisee
27   who is not an affiliate of the franchisor for the franchisee's own account if the franchisee's entire franchise is sold
     and the sale is not effected by or through the franchisor. A sale is not effected by or through a franchisor merely
28   because a franchisor has a right to approve or disapprove the sale or requires payment of a reasonable transfer fee.
     Such right to approve or disapprove the sale shall be exercised in a reasonable manner.


     ORDER DENYING MOTION FOR RECONSIDERATION - 1
              Case 2:20-cv-00329-RSM Document 43 Filed 04/21/20 Page 2 of 3



     Agreements are illegal under RCW 19.100.020(1) because… there is no evidence before the
 1
 2   Court that offers for sale (from either Liberty Tax or SiempreTax) were ever registered.” Id. at

 3   6.
 4
            “Motions for reconsideration are disfavored.” LCR 7(h)(1). “The court will ordinarily
 5
     deny such motions in the absence of a showing of manifest error in the prior ruling or a
 6
 7   showing of new facts or legal authority which could not have been brought to its attention

 8   earlier with reasonable diligence.” Id.
 9          Defendants’ Motion fails to acknowledge the evidence that the Liberty Tax franchise
10
     was transferred to Defendants from a prior franchisee, Valsaint Group. See Dkt. #35 at 6.
11
     Defendants simply do not address this evidence. This uncontroverted evidence demonstrates a
12
13   strong likelihood that the exception at RCW 19.100.030(1) applies to that transfer for the

14   reasons stated in the Court’s Order. Turning to the SiempreTax transfer, Defendants’ Motion
15   argues that SiempreTax was not a prior franchisee selling to Defendants and may have been an
16
     affiliate of Liberty Tax, thus failing to meet the requirements of the 19.100.030(1) exception.
17
     See Dkt. #38 at 3–5. This fails to show that the Court’s analysis on that transfer was manifest
18
19   error because the Court did not rely on RCW 19.100.030(1)’s exception for that transfer. See

20   Dkt. #37 at 7 (“Plaintiffs have put forth sufficient evidence that SiempreTax was registered to
21
     sell franchises in Washington;” “[t]he sale conformed with RCW 19.100.020(1), and
22
     Defendants have put forth no evidence to the contrary;” and “it is clear that RCW 49.62 was
23
24   not intended to apply to the agreement at issue in this case, where Defendants were not

25   operating as independent contractors for Plaintiffs for purposes of this law and were instead
26   operating as franchisees.”). The Court thus has several reasons to believe Plaintiffs are likely
27
     to succeed on the merits so as to justify the granting of a preliminary injunction. To the extent
28



     ORDER DENYING MOTION FOR RECONSIDERATION - 2
              Case 2:20-cv-00329-RSM Document 43 Filed 04/21/20 Page 3 of 3



     Defendants make new legal arguments based on new legal authority, the Court finds that they
 1
 2   have failed to demonstrate that such could not have been brought to its attention earlier with

 3   reasonable diligence.
 4
            The Court finds no other basis to reconsider its prior Order. Having reviewed the
 5
     relevant briefing and the remainder of the record, the Court hereby finds and ORDERS that
 6
 7   Defendants’ Motion for Reconsideration, Dkt. #38, is DENIED.

 8
 9          DATED this 21st day of April, 2020.
10
11
12
13
14
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER DENYING MOTION FOR RECONSIDERATION - 3
